                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV20-10868-CAS(PLAx)                                                Date   June 30, 2021
 Title             ANAIT STEPHANYAN; ET AL. v. COUNTY OF LOS ANGELES; ET AL.



 Present: The                    CHRISTINA A. SNYDER, UNITED STATES DISTRICT JUDGE
 Honorable
                      Catherine Jeang                                                 Not Present
                        Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          Not Present                                                 Not Present
 Proceedings:                 (IN CHAMBERS) - ORDER TO SHOW CAUSE

      IT IS HEREBY ORDERED that PLAINTIFF show cause in writing not later
than July 21, 2021 why this action should not be dismissed for lack of prosecution as to
defendants COUNTY OF LOS ANGELES; LOS ANGELES POLICE
DEPARTMENT; and LOS ANGELES COUNTY SHERIFF’S DEPARTMENT,
only.

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7.15, oral argument shall not be heard in the above matter unless so ordered by the Court.
The Order to Show Cause will stand submitted upon the filing of briefs.

      Plaintiff is advised that the Court will consider a proof of service of summons and
complaint on defendants COUNTY OF LOS ANGELES; LOS ANGELES POLICE
DEPARTMENT; and LOS ANGELES COUNTY SHERIFF’S DEPARTMENT on
or before the above date, as a satisfactory response to the Order to Show Cause.




                                                                                               00     :        00

                                                               Initials of Preparer                 CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
